Title: To James Madison from George Joy, 11 October 1807
From: Joy, George
To: Madison, James



Dear Sir,
London 11th. Octr: 1807.

Having accidental Notice of a Ship at Brest changing her Voyage, and proceeding imm’y. to Boston; I have advised Mr: Monroe, thro’ Purviance, where his dispatches will find the Captn: and he intends making it one of his Conveyances.  You will thus receive information, which it is not in my power to communicate, relative to the late interview of Mr: M. with Canning.  All that I can now add to my last, of which I hand you Duplicate, is a further Extract from the Work therein mentioned which reached Mr: C. shortly after his interview, of which I was not previously advised.  I am endeavouring to collect authentic and official information from which the proportions of the income of this Country from the neutral Trade may be shewn; as well as the nature and necessity of maintaining it as auxiliary to that conducted in british Bottoms.
Whether I shall proceed in these Efforts to contribute the little that I can to a pacific Issue to the negotiations, which appear to be yet unterminated, will depend on the advice I may receive of the state of things; which will probably leak out in some way or other.  Two new Gazettes have been published without announcing the rigourous Blockade, one of them as late as last night.  I hope they have thought better of it.  In haste I remain, very truly Dear Sir, Your friend & Servt:

Geo: Joy

